

117 S138 IS: Wildland Firefighter Fair Pay Act
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 138IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo waive certain pay limitations for Department of Agriculture and Department of the Interior employees engaged in emergency wildland fire suppression activities, and for other purposes.1.Short titleThis Act may be cited as the Wildland Firefighter Fair Pay Act.2.Waiver of premium pay limitations for Department of Agriculture and Department of the Interior employees engaged in emergency wildland fire suppression activities(a)DefinitionsIn this section:(1)Covered employeeThe term covered employee means an employee of the Department of Agriculture or the Department of the Interior.(2)Covered servicesThe term covered services means services performed by a covered employee that are determined by the Secretary concerned to be primarily relating to emergency wildland fire suppression activities.(3)Premium payThe term premium pay means the premium pay paid under the provisions of law described in section 5547(a) of title 5, United States Code.(4)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to an employee of the Department of Agriculture; and(B)the Secretary of the Interior, with respect to an employee of the Department of the Interior.(b)Waiver of premium pay period limitationAny premium pay for covered services shall be disregarded in calculating the aggregate of the basic pay and premium pay for the applicable covered employee for purposes of a pay period limitation under section 5547(a) of title 5, United States Code, or under any other provision of law.(c)Waiver of annual premium pay limitationAny premium pay for covered services shall be disregarded in calculating any annual limitation on the amount of overtime pay payable in a calendar year or fiscal year under section 5547(b) of title 5, United States Code.(d)Pay limitationA covered employee may not be paid premium pay if, or to the extent that, the aggregate amount of the basic pay and premium pay (including premium pay for covered services) of the covered employee for a calendar year would exceed the rate of basic pay payable for a position at level II of the Executive Schedule under section 5313 of title 5, United States Code, as in effect at the end of that calendar year.(e)Treatment of additional premium payIf the application of this section results in the payment of additional premium pay to a covered employee of a type that is normally creditable as basic pay for retirement or any other purpose, that additional premium pay shall not be—(1)considered to be basic pay of the covered employee for any purpose; or(2)used in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or 5552 of title 5, United States Code. (f)Overtime ratesSection 5542(a)(5) of title 5, United States Code, is amended by striking the United States Forest Service in.(g)Effective dateThis section and the amendment made by this section shall take effect as if enacted on January 1, 2020.